LatimeR, Judge
(dissenting):
I dissent.
There is ample evidence to support a finding of desertion, but the point in issue involves an instructional deficiency. In United States v Cothern, 8 USCMA 158, 23 CMR 382, this day decided, we were confronted with an absence of seventeen days, while here the facts show the accused was a military absentee without authority for over six months. The difference in the length of the absence makes a difference in the appropriateness of the instructions. I would conclude from the length of the absence in the case at bar that reasonable men could infer an intent to remain away from the service permanently and, accordingly, I would affirm the finding.